DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed have been fully considered.

Applicant has amended the claims.  In order to address these new limitations prior art Rangel (2017/0041205) has been added.  Please see the rejections that follow.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Elliot (2019/0341811), and further in view of Nishio (2007/0206628) and further in view of Rangel (2017/0041205).


performing a random backoff contention using a predetermined initial contention window value in order to access a channel in a wireless powered communication network;  (See Elliot para. 142, 148; WPTS, wireless power transmission system, Wifi Coexistence (e.g. wireless powered communication network); a random timer value within a contention window (e.g. a random backoff contention using a predetermined initial contention window value (e.g. a random timer value); medium is idle (e.g. channel in order to access); see also fig. 8b box 874 use IEEE 802.11 CSMA/CA RTS/CTS protocol)
transmitting, to a hybrid access point, a request to send (RTS) packet to request data transmission or energy reception when the random backoff contention is successful; and (See Elliot para. 203; station (e.g. node) requesting access to the channel sends an RTS frame (e.g. packet); para. 148; medium idle (e.g. random backoff contention successful); para. 876; channel can be used for reception of Wireless power signals (e.g. energy reception) from access point or transmit data; 
increasing the initial contention window value by a predetermined multiple when a collision occurs in the transmission of the transmitted RTS packet, and performs a random backoff contention again.  (See Elliot para. 148; when a collision occurs the window size is doubled (e.g. a predetermined multiple, 2); implied the node performs again (that is, it needs to transmit or receive data or energy so it is implied that if it could not do so then it is trying again))
	Elliot does not explicitly disclose using a relay.  However, Nishio does disclose using a relay.  (See Nishio para. 22, fig. 5)  Therefore it would have been obvious before the effective filing date to modify the method of Elliot to include the teaching of using a relay of Nishio with the motivation being to extend the range of a network and further to allow for connectivity with devices too far from the main access point which saves having to add another access point which saves time and money.
	
Elliot discloses wherein control logic of the access point monitors the power level of the battery.  (See Elliot para. 88)  Elliot also discloses that station can send data and/or receive power signals.  (See Elliot para. 876)  Elliot discloses using the RTS/CTS protocol for wireless charging and/or data transfer.  (See Elliot fig. 8b, 864, 870)  Elliot in view of Nishio do not explicitly disclose wherein the node compares the remaining energy of the node with a predetermined threshold and based upon this determination, requests a wireless charging signal.  However, Rangel does disclose wherein the node compares the remaining energy of the node with a predetermined threshold and based upon this determination, requests a wireless charging signal.  (See Rangel para. 66, lines 1-5)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Elliot in view of Nishio to include the teaching of wherein the node compares the remaining energy of the node with a predetermined threshold and based upon this determination, requests a wireless charging signal of Rangel with the motivation being to ensure that the node is capable of communicating before the battery level gets so low that it is unable to request more energy and further to allow for charging of devices without wires which may be more convenient and further to effectively manage battery level.

Regarding claim 3, Elliot in view of Nishio in view of Rangel discloses the channel access method of claim 1, wherein performing the random backoff contention again comprises performing the random backoff contention again using a maximum contention window value when the contention window value increased by the predetermined multiple exceeds the maximum contention window value.  (See Elliot para. 148; doubling contention window size until hit maximum contention window size)

Regarding claim 6, Elliot in view of Nishio in view of Rangel discloses the channel access method of claim 1, further comprising:
receiving an acknowledgement packet as a response to the transmitted RTS packet; and
transmitting data to a base station through the hybrid access point or receiving energy from the hybrid access point.  (See Elliot fig. 12; ACK; fig. 8b 874 use 802.11 CSMA/CA RTS/CTS)
Elliot does not explicitly disclose using a relay.  However, Nishio does disclose using a relay.  (See Nishio para. 22, fig. 5)  Therefore it would have been obvious before the effective filing date to modify the method of Elliot to include the teaching of using a relay of Nishio with the motivation being to extend the range of a network and further to allow for connectivity with devices too far from the main access point which saves having to add another access point which saves time and money.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Elliot (2019/0341811), and further in view of Nishio (2007/0206628) and further in view of Rangel (2017/0041205) and further in view of Zheng (2008/0002734).

Regarding claim 2, Elliot in view of Nishio in view of Rangel discloses the channel access method of claim 1.
	Elliot in view of Nishio in view of Rangel do not explicitly disclose wherein the backoff contention window is different.  However, Zheng does disclose wherein the backoff contention window is different.  (See Zheng para. 48; contention windows of level 0-2 can be different based on the number of users in each level; that is, if there are more users in level 1 than 0 than the contention window may be larger (exceeding))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Elliot in view of Nishio in view of Rangel to include the teaching of wherein the backoff contention window is different of Zheng with the motivation being to maximize limited wireless resources (e.g. that is adjusting the contention window size based on the number of users/ load can help to maximize limited available wireless resources and minimize collisions and/or delay).  (See Zheng para. 48)


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Elliot (2019/0341811), and further in view of Nishio (2007/0206628) and further in view of Rangel (2017/0041205) and further in view of Pratapagiri (2009/0185548).

Regarding claim 4, Elliot in view of Nishio in view of Rangel discloses the channel access method of claim 1.  Elliot in view of Nishio in view of Rangel does not explicitly disclose increasing a retransmission count by a predetermined count when a collision occurs in the transmission of the transmitted packet.  However, Pratapagiri does disclose increasing a retransmission count by a predetermined count when a collision occurs in the transmission of the transmitted packet.  (See Pratapagiri para. 49)  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Elliot in view of Nishio in view of Rangel to include the teaching of increasing a retransmission count by a predetermined count when a collision occurs in the transmission of the transmitted packet of Pratapagiri with the motivation being to save power and processing time (if a transmission is not working after several reattempts then it may not be possible) and further to prevent wasting of limited wireless resources (e.g. if collisions are happening continuously then it is wasteful to keep attempting to transmit until the problem is resolved.)

Regarding claim 5, Elliot in view of Nishio in view of Rangel in view of Pratapagiri discloses the channel access method of claim 4, further comprising terminating retransmission when the increased retransmission count exceeds a retransmission limit value (See Pratapagiri para. 49; maximum retry count; that is if the retransmission goes above this value then then the transmission is canceled.)  The motivation being to save power and processing time (if a transmission is not working after several reattempts then it may not be possible) and further to prevent wasting of limited wireless resources (e.g. if collisions are happening continuously then it is wasteful to keep attempting to transmit until the problem is resolved.)
	 and performing a channel contention for next data. (See Elliot fig. 12; implied that when more data is needed to be sent the device would again perform the contention)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Elliot (2019/0341811), and further in view of Zheng (2008/0002734) and further in view of Rangel (2017/0041205).

	Regarding claim 7, Elliot discloses a channel access method performed by hybrid access point in a wireless powered communication network, the channel access method comprising:  (See Elliot fig. 8b; WPTS transmitter (e.g. hybrid access point))
receiving data from a node or transmitting energy to the node based on request to send (RTS) packet received from the node;  (See Elliot fig. 8b, 874, 876; receive data and/or transmitting  wireless power signals (e.g. energy) according to reserved time slots using the RTS protocol; para. 203 station (e.g. node) requesting access to the channel sends an RTS frame (e.g. packet);
Elliot discloses using the 802.11 protocol and random backoff contention windows. (See Elliot fig. 8b box 874 use IEEE 802.11 CSMA/CA RTS/CTS protocol; Elliot para. 148; random time value within a contention window) 
Elliot also discloses transmitting the RTS packet for data transmission when a random backoff contention is successful; and transmitting data when an acknowledgement packet is received as a response to the transmitted RTS packet.  (See Elliot fig. 12; sending an RTS, transmitting data, and receiving an ACK; fig. 8b; using 802.11 CSMA/CA RTS/CTS protocol; para. 148; medium idle (e.g. random backoff contention successful))
Elliot does not explicitly disclose wherein the access point is a relay and wherein the backoff contention window for the relay to access a channel is different than the contention value for the node.  However, Zheng does disclose wherein the access point is a relay and wherein the backoff contention window for the relay to access a channel is different than the contention value for the node.  (See Zheng fig. 4b, para. 47-48; contention window size is different and is based on the number of users in each portion of the network; more users means a longer contention window, for example; contention window can also be based on traffic load; see also para. 58; random)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Elliot to include the teaching of wherein the access point is a relay and wherein the backoff contention window for the relay to access a channel is different than the contention value for the node of Zheng with the motivation being to extend the range of a network and further to allow for connectivity with devices too far from the main access point which saves having to add another access point which saves time and money and further to optimize limited wireless resources by allowing for the contention window size that accounts for traffic load, and number of users by not making it too long (wasting valuable resources that could be used for actual data transfer or power transfer) and not too short (not allowing all users to participate in the network and may increase number of collisions).
Elliot discloses wherein control logic of the access point monitors the power level of the battery.  (See Elliot para. 88)  Elliot also discloses that station can send data and/or receive power signals.  (See Elliot para. 876)  Elliot discloses using the RTS/CTS protocol for wireless charging and/or data transfer.  (See Elliot fig. 8b, 864, 870)  Elliot in view of Zheng do not explicitly disclose wherein the node compares the remaining energy of the node with a predetermined threshold and based upon this determination, requests a wireless charging signal.  However, Rangel does disclose wherein the node compares the remaining energy of the node with a predetermined threshold and based upon this determination, requests a wireless charging signal.  (See Rangel para. 66, lines 1-5)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Elliot in view of Zheng to include the teaching of wherein the node compares the remaining energy of the node with a predetermined threshold and based upon this determination, requests a wireless charging signal of Rangel with the motivation being to ensure that the node is capable of communicating before the battery level gets so low that it is unable to request more energy and further to allow for charging of devices without wires which may be more convenient and further to effectively manage battery level.

Regarding claim 8, Elliot in view of Zheng in view of Rangel discloses the channel access method of claim 7, wherein performing the random backoff contention comprises performing the random backoff contention using a contention window value less than a maximum contention window value used by the node. (See Zheng fig. 4b, para. 47-48; contention window size is different and is based on the number of users in each portion of the network; more users means a longer contention window, for example; contention window can also be based on traffic load; see also para. 58; random)  The motivation being to extend the range of a network and further to allow for connectivity with devices too far from the main access point which saves having to add another access point which saves time and money and further to optimize limited wireless resources by allowing for the contention window size that accounts for traffic load, and number of users by not making it too long (wasting valuable resources that could be used for actual data transfer or power transfer) and not too short (not allowing all users to participate in the network and may increase number of collisions).

	Regarding claim 9, Elliot in view of Zheng in view of Rangel discloses the channel access method of claim 7, further comprising performing a random backoff contention again using a fixed contention window value for relay identically with a contention window value for relay used to select a previous random backoff value when a collision occurs in the transmission of the transmitted RTS packet.  (See Zheng para. 53; CW backoff is between the min and max value (e.g. fixed contention window value)) The motivation being to optimize limited wireless resources by allowing for the contention window size that accounts for traffic load, and number of users by not making it too long (wasting valuable resources that could be used for actual data transfer or power transfer) and not too short (not allowing all users to participate in the network and may increase number of collisions) and further to continue to utilize previously determined channel descriptions which are known to device in the network which saves time (as opposed to reconfiguring the network devices with additional messaging).


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Elliot (2019/0341811), and further in view of Zheng (2008/0002734) and further in view of Rangel (2017/0041205) and further in view of Pratapagiri (2009/0185548).

Regarding claim 10, Elliot in view of Zheng in view of Rangel discloses the channel access method of claim 7.  Elliot in view of Zheng in view of Rangel does not explicitly disclose increasing a retransmission count by a predetermined count when a collision occurs in the transmission of the transmitted packet.  However, Pratapagiri does disclose increasing a retransmission count by a predetermined count when a collision occurs in the transmission of the transmitted packet.  (See Pratapagiri para. 49)  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Elliot in view of Zheng in view of Rangel to include the teaching of increasing a retransmission count by a predetermined count when a collision occurs in the transmission of the transmitted packet of Pratapagiri with the motivation being to save power and processing time (if a transmission is not working after several reattempts then it may not be possible) and further to prevent wasting of limited wireless resources (e.g. if collisions are happening continuously then it is wasteful to keep attempting to transmit until the problem is resolved.)

Regarding claim 11, Elliot in view of Zheng in view of Rangel discloses the channel access method of claim 10.  Elliot discloses performing a channel contention for next data. (See Elliot fig. 12; implied that when more data is needed to be sent the device would again perform the contention)
Elliot in view of Zheng in view of Rangel does not explicitly disclose terminating retransmission when the increased retransmission count exceeds a retransmission limit value.  However, Pratapagiri does disclose terminating retransmission when the increased retransmission count exceeds a retransmission limit value.  (See Pratapagiri para. 49; maximum retry count; that is if the retransmission goes above this value then then the transmission is canceled.)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Elliot in view of Zheng in view of Rangel to include the teaching of terminating retransmission when the increased retransmission count exceeds a retransmission limit value of Pratapagiri with the motivation being to save power and processing time (if a transmission is not working after several reattempts then it may not be possible) and further to prevent wasting of limited wireless resources (e.g. if collisions are happening continuously then it is wasteful to keep attempting to transmit until the problem is resolved.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Elliot (2019/0341811), and further in view of Nishio (2007/0206628) and further in view of Rangel (2017/0041205).

Regarding claim 12, Elliot discloses a node in a wireless powered communication network, the node comprising:
a communication module communicating with a relay hybrid access point;
a memory storing at least one program; and
a processor connected to the communication module and the memory and configured to perform a data transmission operation or energy reception operation through the communication module,
wherein the processor is configured to:  (See Elliot fig. 1, para. 62; devices 102a-n have a processor executing an algorithm stored in memory; communication module is transmitter/receiver that allows for wireless connectivity; communication module is not being interpreted under 35USC112(f); communication module is known in the art of communication systems to mean transceiver)
performing a random backoff contention using a predetermined initial contention window value in order to access a channel in a wireless powered communication network;  (See Elliot para. 142, 148; WPTS, wireless power transmission system, Wifi Coexistence (e.g. wireless powered communication network); a random timer value within a contention window (e.g. a random backoff contention using a predetermined initial contention window value (e.g. a random timer value); medium is idle (e.g. channel in order to access); see also fig. 8b box 874 use IEEE 802.11 CSMA/CA RTS/CTS protocol)
transmitting, to a hybrid access point, a request to send (RTS) packet to request data transmission or energy reception when the random backoff contention is successful; and (See Elliot para. 203; station (e.g. node) requesting access to the channel sends an RTS frame (e.g. packet); para. 148; medium idle (e.g. random backoff contention successful); para. 876; channel can be used for reception of Wireless power signals (e.g. energy reception) from access point or transmit data; 
increasing the initial contention window value by a predetermined multiple when a collision occurs in the transmission of the transmitted RTS packet, and performs a random backoff contention again.  (See Elliot para. 148; when a collision occurs the window size is doubled (e.g. a predetermined multiple, 2); implied the node performs again (that is, it needs to transmit or receive data or energy so it is implied that if it could not do so then it is trying again))

	Elliot does not explicitly disclose using a relay.  However, Nishio does disclose using a relay.  (See Nishio para. 22, fig. 5)  Therefore it would have been obvious before the effective filing date to modify the method of Elliot to include the teaching of using a relay of Nishio with the motivation being to extend the range of a network and further to allow for connectivity with devices too far from the main access point which saves having to add another access point which saves time and money.
Elliot discloses wherein control logic of the access point monitors the power level of the battery.  (See Elliot para. 88)  Elliot also discloses that station can send data and/or receive power signals.  (See Elliot para. 876)  Elliot discloses using the RTS/CTS protocol for wireless charging and/or data transfer.  (See Elliot fig. 8b, 864, 870)  Elliot in view of Nishio do not explicitly disclose wherein the node compares the remaining energy of the node with a predetermined threshold and based upon this determination, requests a wireless charging signal.  However, Rangel does disclose wherein the node compares the remaining energy of the node with a predetermined threshold and based upon this determination, requests a wireless charging signal.  (See Rangel para. 66, lines 1-5)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Elliot in view of Nishio to include the teaching of wherein the node compares the remaining energy of the node with a predetermined threshold and based upon this determination, requests a wireless charging signal of Rangel with the motivation being to ensure that the node is capable of communicating before the battery level gets so low that it is unable to request more energy and further to allow for charging of devices without wires which may be more convenient and further to effectively manage battery level.

	Regarding claim 14, Elliot in view of Nishio in view of Rangel discloses the node of claim 12, wherein the processor is configured to perform a random backoff contention again using a maximum contention window value when the contention window value increased by the predetermined multiple exceeds the maximum contention window value. (See Elliot para. 148; doubling contention window size until hit maximum contention window size)

Regarding claim 17, Elliot in view of Nishio in view of Rangel discloses the node of claim 12, wherein the processor is configured to:
receiving an acknowledgement packet as a response to the transmitted RTS packet; and
transmitting data to a base station through the hybrid access point or receiving energy from the hybrid access point.  (See Elliot fig. 12; ACK; fig. 8b 874 use 802.11 CSMA/CA RTS/CTS)
Elliot does not explicitly disclose using a relay.  However, Nishio does disclose using a relay.  (See Nishio para. 22, fig. 5)  Therefore it would have been obvious before the effective filing date to modify the method of Elliot to include the teaching of using a relay of Nishio with the motivation being to extend the range of a network and further to allow for connectivity with devices too far from the main access point which saves having to add another access point which saves time and money.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Elliot (2019/0341811), and further in view of Nishio (2007/0206628) and further in view of Rangel (2017/0041205) and further in view of Zheng (2008/0002734).

	Regarding claim 13, Elliot in view of Nishio in view of Rangel discloses the node of claim 12. 	Elliot in view of Nishio in view of Rangel do not explicitly disclose wherein the backoff contention window is different.  However, Zheng does disclose wherein the backoff contention window is different.  (See Zheng para. 48; contention windows of level 0-2 can be different based on the number of users in each level; that is, if there are more users in level 1 than 0 than the contention window may be larger (exceeding))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Elliot in view of Nishio in view of Rangel to include the teaching of wherein the backoff contention window is different of Zheng with the motivation being to maximize limited wireless resources (e.g. that is adjusting the contention window size based on the number of users/ load can help to maximize limited available wireless resources and minimize collisions and/or delay).  (See Zheng para. 48)

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Elliot (2019/0341811), and further in view of Nishio (2007/0206628) and further in view of Rangel (2017/0041205) and further in view of Pratapagiri (2009/0185548).

Regarding claim 15, Elliot in view of Nishio in view of Rangel discloses the node of claim 12, Elliot in view of Nishio in view of Rangel does not explicitly disclose increasing a retransmission count by a predetermined count when a collision occurs in the transmission of the transmitted packet.  However, Pratapagiri does disclose increasing a retransmission count by a predetermined count when a collision occurs in the transmission of the transmitted packet.  (See Pratapagiri para. 49)  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Elliot in view of Nishio in view of Rangel to include the teaching of increasing a retransmission count by a predetermined count when a collision occurs in the transmission of the transmitted packet of Pratapagiri with the motivation being to save power and processing time (if a transmission is not working after several reattempts then it may not be possible) and further to prevent wasting of limited wireless resources (e.g. if collisions are happening continuously then it is wasteful to keep attempting to transmit until the problem is resolved.)

Regarding claim 16, Elliot in view of Nishio in view of Rangel in view of Pratapagiri discloses the node of claim 15. terminating retransmission when the increased retransmission count exceeds a retransmission limit value (See Pratapagiri para. 49; maximum retry count; that is if the retransmission goes above this value then then the transmission is canceled.)  The motivation being to save power and processing time (if a transmission is not working after several reattempts then it may not be possible) and further to prevent wasting of limited wireless resources (e.g. if collisions are happening continuously then it is wasteful to keep attempting to transmit until the problem is resolved.)
	 and performing a channel contention for next data. (See Elliot fig. 12; implied that when more data is needed to be sent the device would again perform the contention)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Elliot (2019/0341811), and further in view of Zheng (2008/0002734) and further in view of Rangel (2017/0041205).

Regarding claim 18, Elliot discloses a hybrid access point in a wireless powered communication network, the  hybrid access point comprising:
a communication module; a memory storing at least one program; and
a processor connected to the communication module and the memory and configured to perform a data transmission operation or energy reception operation through the communication module,
wherein the processor is configured to: (See Elliot fig. 1, WPTS, 101, have a processor executing an algorithm stored in memory; communication module is transmitter/receiver that allows for wireless connectivity; communication module is not being interpreted under 35USC112(f); communication module is known in the art of communication systems to mean transceiver)

receiving data from a node or transmitting energy to the node based on request to send (RTS) packet received from the node;  (See Elliot fig. 8b, 874, 876; receive data and/or transmitting  wireless power signals (e.g. energy) according to reserved time slots using the RTS protocol; para. 203 station (e.g. node) requesting access to the channel sends an RTS frame (e.g. packet);
Elliot discloses using the 802.11 protocol and random backoff contention windows. (See Elliot fig. 8b box 874 use IEEE 802.11 CSMA/CA RTS/CTS protocol; Elliot para. 148; random time value within a contention window) 
Elliot also discloses transmitting the RTS packet for data transmission when a random backoff contention is successful; and transmitting data when an acknowledgement packet is received as a response to the transmitted RTS packet.  (See Elliot fig. 12; sending an RTS, transmitting data, and receiving an ACK; fig. 8b; using 802.11 CSMA/CA RTS/CTS protocol; para. 148; medium idle (e.g. random backoff contention successful))
Elliot does not explicitly disclose wherein the access point is a relay and wherein the backoff contention window for the relay to access a channel is different than the contention value for the node.  However, Zheng does disclose wherein the access point is a relay and wherein the backoff contention window for the relay to access a channel is different than the contention value for the node.  (See Zheng fig. 4b, para. 47-48; contention window size is different and is based on the number of users in each portion of the network; more users means a longer contention window, for example; contention window can also be based on traffic load; see also para. 58; random)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Elliot to include the teaching of wherein the access point is a relay and wherein the backoff contention window for the relay to access a channel is different than the contention value for the node of Zheng with the motivation being to extend the range of a network and further to allow for connectivity with devices too far from the main access point which saves having to add another access point which saves time and money and further to optimize limited wireless resources by allowing for the contention window size that accounts for traffic load, and number of users by not making it too long (wasting valuable resources that could be used for actual data transfer or power transfer) and not too short (not allowing all users to participate in the network and may increase number of collisions).
Elliot discloses wherein control logic of the access point monitors the power level of the battery.  (See Elliot para. 88)  Elliot also discloses that station can send data and/or receive power signals.  (See Elliot para. 876)  Elliot discloses using the RTS/CTS protocol for wireless charging and/or data transfer.  (See Elliot fig. 8b, 864, 870)  Elliot in view of Zheng do not explicitly disclose wherein the node compares the remaining energy of the node with a predetermined threshold and based upon this determination, requests a wireless charging signal.  However, Rangel does disclose wherein the node compares the remaining energy of the node with a predetermined threshold and based upon this determination, requests a wireless charging signal.  (See Rangel para. 66, lines 1-5)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Elliot in view of Zheng to include the teaching of wherein the node compares the remaining energy of the node with a predetermined threshold and based upon this determination, requests a wireless charging signal of Rangel with the motivation being to ensure that the node is capable of communicating before the battery level gets so low that it is unable to request more energy and further to allow for charging of devices without wires which may be more convenient and further to effectively manage battery level.

	Regarding claim 19, Elliot in view of Zheng in view of Rangel discloses the relay hybrid access point of claim 18, wherein the processor is configured to perform the random backoff contention using a contention window value for relay less than a maximum contention window value used by the node. (See Zheng fig. 4b, para. 47-48; contention window size is different and is based on the number of users in each portion of the network; more users means a longer contention window, for example; contention window can also be based on traffic load; see also para. 58; random)  The motivation being to extend the range of a network and further to allow for connectivity with devices too far from the main access point which saves having to add another access point which saves time and money and further to optimize limited wireless resources by allowing for the contention window size that accounts for traffic load, and number of users by not making it too long (wasting valuable resources that could be used for actual data transfer or power transfer) and not too short (not allowing all users to participate in the network and may increase number of collisions).

	Regarding claim 20, Elliot in view of Zheng in view of Rangel discloses the relay hybrid access point of claim 18, wherein the processor is configured to perform a random backoff contention again using a fixed contention window value for relay identically with a contention window value for relay used to select a previous random backoff value when a collision occurs in the transmission of the transmitted RTS packet. (See Zheng para. 53; CW backoff is between the min and max value (e.g. fixed contention window value)) The motivation being to optimize limited wireless resources by allowing for the contention window size that accounts for traffic load, and number of users by not making it too long (wasting valuable resources that could be used for actual data transfer or power transfer) and not too short (not allowing all users to participate in the network and may increase number of collisions) and further to continue to utilize previously determined channel descriptions which are known to device in the network which saves time (as opposed to reconfiguring the network devices with additional messaging).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498.  The examiner can normally be reached on M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen J Clawson/Primary Examiner, Art Unit 2461